DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/23/2020 has been entered. Claims 1-7, 10, 12-13, 15-19, and 22-26 remain pending in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10, 12-13, 15-19, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (“Hamilton G5 Service Manual”) in view of McNeely et al. (US PGPub 2015/0205307), further in view of Argentine (US PGPub 2005/0033239), and further in view of Mendl et al. (US PGPub 2006/0131535).
Regarding claim 1, Hamilton teaches an expiratory valve of a ventilation device (see page 2-7 of Hamilton) comprising a valve body having a fluid inlet, a fluid outlet for breathing air of a patient formed therein (Fig. 1-1, F; see annotated Fig. 2-6; Fig. 2-13),
wherein the valve body forms a cup-shaped valve plenum into which the fluid inlet opens (see Fig. 2-6, D points to the silicone membrane plenum);
wherein the fluid inlet is disposed in a central portion of the valve plenum (Hamilton, Fig. 2-6, inlet is centrally located);
wherein the valve body forms a valve bottom which at least partly encloses the valve plenum (Hamilton, Fig. 2-6, bottom extends up the sides, enclosing the valve plenum), said valve bottom extending in a dish-like manner between the fluid inlet and an outer edge of the valve plenum (see Hamilton, annotated Fig. 2-6). 
Wherein the valve bottom extends in a flat conical manner between the fluid inlet and an outer edge (see Hamilton, Fig. 2-6, valve bottom has a flat conical shape)

    PNG
    media_image1.png
    497
    586
    media_image1.png
    Greyscale


Hamilton does not teach an axial bulging portion of the valve bottom.
However, McNeely teaches a valve wherein the valve bottom bulges in the axial direction in a portion around the fluid inlet (Fig. 2, 124, 126; Paragraph 0024). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the valve bottom of Hamilton to have an axial bulge, as taught by McNeely, because McNeely teaches that the geometrical configurations of the valve bottom allow for tight control of the expansion characteristics of the fluid flow (Paragraph 0030).
Hamilton further does not teach the valve body having at least one reinforcing rib formed around the fluid inlet; wherein the at least one reinforcing rib extends outwardly in a radial direction with respect to a center of a cross-sectional area of the fluid inlet; and wherein the at least one reinforcing rib comprises a first reinforcing rib extending outwardly from the edge of the fluid inlet along a valve bottom, wherein the first reinforcing rib forms an inner reinforcing rib extending outwardly from the edge of the fluid inlet to an axial bulging portion of the valve bottom.
However, Argentine teaches an analogous medical valve (see abstract and Fig. 2A, 16) having a fluid inlet (Fig. 2F, 36), said valve body (Fig. 2A, 16) having at least one reinforcing rib formed around the fluid inlet (Fig. 2E, reinforcing ribs 52; see paragraph 39); wherein the at least one reinforcing rib extends outwardly in a radial direction with respect to a center of a cross-sectional area of the fluid inlet (see Figs. 2E and 2F, reinforcing ribs 52 extend outwardly in a radial direction from the fluid inlet); and wherein the at least one reinforcing rib comprises 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the valve of Hamilton with a reinforcing rib for the fluid inlet, as taught by Argentine, for the purpose of maintaining the axial integrity of the fluid inlet (see Argentine paragraph 39).
Hamilton further does not teach a second reinforcing rib forms an outer reinforcing rib extending outwardly from the axial bulging portion to the outer edge of the valve bottom.
However, Mendl teaches an analogous valve (see abstract) with an outer reinforcing rib (Fig. 1, 14) extending outwardly from a bulging portion (Fig. 1, portion 12b) to the outer edge of the valve bottom (see Fig. 1, reinforcing rib extends to the outer edge of the bottom).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the valve of Hamilton to have reinforcing rib along the outer edge of the valve bottom, as taught by Mendl, for the purpose of providing radial support and stiffening of the valve (see Mendl paragraph 7).
Regarding claim 2, Hamilton further teaches wherein the valve body is made of plastics material 
Regarding claim 4, Hamilton, as modified by Argentine, further teaches wherein the at least one reinforcing rib is formed integrally with the valve body (see Argentine Figs. 2F and 3F showing the ribs 52 integrally formed with the valve body; see also paragraph 39).
Regarding claim 5, Hamilton, as modified by Argentine, further teaches wherein the at least one reinforcing rib extends outwardly with respect to an edge of the fluid inlet in the radial direction (see Argentine Figs. 2E and 2F, reinforcing ribs 52 extend outwardly).
Regarding claim 6, Hamilton further teaches wherein the valve body has a fluid inlet portion having the fluid inlet formed therein (see Hamilton annotated Fig. 2-6). 
Regarding claim 7, Hamilton further teaches wherein the fluid inlet portion forms a first pin-like protrusion (Hamilton, Fig. 2-6; the fluid inlet portion is considered a pin-like protrusion due to its similar structure to the claimed fluid inlet portion, which is described as a pin-like protrusion).
Regarding claim 10, Hamilton further teaches wherein the fluid outlet is disposed further outside in the radial direction with respect to the fluid inlet (see Hamilton Fig. 2-6 showing the fluid outlet further out radially than the inlet).
Regarding claim 12, Hamilton further teaches wherein the valve bottom originates from an edge of the fluid inlet defining a fluid entry surface (Hamilton, annotated Fig. 2-6; the fluid entry surface is labeled).
Regarding claim 13, Hamilton, as modified, teaches all previous elements of the claim as stated above. Hamilton further teaches wherein the valve bottom starts from an inside of the fluid inlet at the edge of the fluid entry surface (Hamilton, Fig. 2-6). However, Hamilton, as 
However, McNeely teaches a valve wherein the valve bottom has a rounded contour on its side facing the valve plenum (see Fig. 1, valve bottom 124 has a rounded contour on the side facing plenum 132). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the claimed invention to have further modified Hamilton with the teachings of McNeely for the purpose of allowing for tight control of the expansion characteristics of the fluid flow, as taught by McNeely (see Paragraph 0030 of McNeely).
Regarding claim 15, Hamilton, as modified, teaches all previous elements of the claim as stated above, and further teaches wherein the valve bottom defines a fluid flow path between the fluid inlet and the fluid outlet (Hamilton, Fig. 2-15). Hamilton does not teach a flow path in which the cross-sectional area of said fluid flow path expands towards the fluid outlet.
However, McNeely teaches a valve wherein the cross-sectional area of the fluid flow path expands toward the fluid outlet (Fig. 1; Paragraph 0024). McNeely teaches that having the cross-sectional area of the fluid flow path expand toward the fluid outlet provides a reduction in a velocity of the fluid flow traversing from the inlet and the outlet of the valve body. The reduction in flow velocity aids in reducing a pressure drop between the inlet and the outlet and reducing turbulence (Paragraph 0026).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention to further modify Hamilton to incorporate the teachings of McNeely to provide an expiratory valve wherein the fluid flow path has a cross-sectional area 
Regarding claim 16, Hamilton, as modified by McNeely further teaches an expiratory valve wherein the axial bulging portion has a varying depth around the circumference of the fluid inlet (McNeely, Fig. 1; Paragraph 0024) in order to enable a superior flow rate efficiency and retain a total pressure of the fluid by minimizing a pressure drop between the inlet and the outlet of the valve body (McNeely, Paragraph 0026). 
Regarding clam 17, Hamilton, as modified by McNeely, further teaches wherein the depth of the bulge increases in circumferential direction toward the fluid outlet (McNeely, Fig. 1; Paragraph 0024) since the gradual decrease in fluid flow area provides a reduced pressure drop between the inlet and the outlet of the valve body (McNeely, Paragraph 0026).
Regarding claim 18, Hamilton, as modified by McNeely, further teaches wherein the depth of the bulge in circumferential direction is smallest on a side opposite the fluid outlet (McNeely, Fig. 1; Paragraph 0024).
Regarding claim 19, Hamilton, as modified by McNeely, further teaches wherein the depth of the bulge in circumferential direction is largest on the side towards the fluid outlet (McNeely, Fig. 1; see also Paragraph 0024).
Regarding claim 22, Hamilton further teaches wherein the valve body defines a fluid outlet portion having the fluid outlet formed therein 
Regarding claim 23, Hamilton, as modified, teaches all previous elements of the claim as stated above. Hamilton does not teach wherein a bulging portion of a valve bottom merges into the fluid outlet portion.
However, McNeely teaches a valve wherein a bulging portion of a valve bottom merges into the fluid outlet portion (Fig. 3, 130). McNeely teaches that having the bulging portion of the valve bottom merge into the fluid inlet portion allows for tight control over the expansion characteristics of the fluid flow, which retains total pressure as much as possible until the outlet of the valve body (Paragraph 0030).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date, to further modify Hamilton with the teachings of McNeely to provide an expiratory valve with a bulging portion of a valve bottom that merges into the fluid outlet portion. Doing so would allow for tight control over the expansion characteristics of the fluid flow. 
Regarding claim 24, Hamilton further teaches the valve further comprising a valve membrane associated with the fluid inlet, which is displaceable at least between a position closing the fluid inlet and a position opening the fluid inlet (Hamilton, Fig. 2-6, D; Page 2-7).
Regarding claim 26, Hamilton, as modified by Argentine, teaches the expiratory valve of claim 1 (see above rejection of claim 1) and further teaches a ventilation device comprising an expiratory valve with all of the elements of the current invention as stated above that is adapted to be connected to an expiration air conduit (Hamilton, Fig. 2-13).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over over Hamilton (“Hamilton G5 Service Manual”) in view of McNeely et al. (US PGPub 2015/0205307), further in view of Argentine (US PGPub 2005/0033239), and further in view of Mendl et al. (US PGPub 2006/0131535) as applied to claim 1 above, and further in view of Pittaway et al. (U.S. Patent No. 7,066,177).
Regarding claim 3, Hamilton, as modified by Argentine, teaches all previous elements of the claim as stated above. Hamilton does not teach wherein the valve body is an injection-molded part.
However, Pittaway teaches an analogous exhalation valve (see abstract and Fig. 1) in which the valve body is integrally formed as a single component of plastics material by injection molding (Col. 6, Lines 4-6).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Hamilton with the teachings of Pittaway for the purpose of allowing the part to be produced highly efficiently, have detailed features and complex geometry, have enhanced strength, and would allow for lower manufacturing costs, as evidenced by Nanomold Coating (“5 Major Advantages to Using Plastic Injection Molding for the Manufacturing of Parts”).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (“Hamilton G5 Service Manual”) in view of McNeely et al. (US PGPub 2015/0205307), further in view of Argentine (US PGPub 2005/0033239), and further in view of Mendl et al. (US PGPub 2006/0131535) as applied to claim 1 above, and further in view of Bennet et al. (U.S. Patent No. 4,241,756).
Regarding claim 25, Hamilton, as modified, teaches all previous elements of the claim as stated above and further teaches wherein the valve body further comprises a support onto the top side of which a valve membrane can be placed with an abutment area formed at the outer edge thereof (Hamilton, Fig. 2-6, D). Hamilton does not teach a support having an uneven design on its top side.
However, Bennet teaches an analogous exhalation valve assembly (see abstract) wherein the valve membrane support has an uneven design on its top side (Col. 4, lines 22-48). Bennet teaches that the support having an uneven design on its top side allows for the valve membrane to be better held in position as it is pressed into the uneven surface (Col. 4, lines 22-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hamilton to incorporate the teachings of Bennet to provide a valve membrane support having an uneven design on its top side. Doing so would allow for the valve membrane to be better held in position as it is pressed into the uneven surface, as taught by Bennet.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered but they are not persuasive.  
Applicant argues that Hamilton does not teach a reinforcing rib or an axial bulging portion. Applicant further argues that Argentine does not teach a reinforcing rib extending to 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 1 has been rejected as obvious over Hamilton, in view of McNeely, further in view of Argentine, and further in view of Mendl for the motivations as stated in the rejection above. The combination of these references teaches the limitation of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 3785          
    
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799